Citation Nr: 0815670	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  04-02 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hypertension (HTN).

2.  Entitlement to service connection for headaches, to 
include as secondary to hypertension and/or undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1973 to 
December 1977 and from January 1991 to October 1991.  The 
veteran also had unverified service in the Army National 
Guard from November 1985 to November 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claims 
of entitlement to service connection for: headaches, to 
include as due to an undiagnosed illness; HTN; chronic 
fatigue, to include as due to an undiagnosed illness; 
residuals of Bell's Palsy, to include as due to an 
undiagnosed illness; urinary frequency and nocturia, to 
include as due to an undiagnosed illness; nervous disorder, 
to include as due to an undiagnosed illness; residuals of a 
fracture of the right index finger; and residuals of a right 
fifth finger dislocation.

The veteran submitted notices of disagreement for his claims 
of entitlement to service connection for a fracture of the 
right index finger, HTN and headaches, to include as due to 
an undiagnosed illness.  The veteran subsequently perfected 
his appeals and these three issues came before the Board in 
September 2006.  At that time, the Board denied the veteran's 
claim of entitlement to service connection for a fracture of 
the right index finger and remanded the two remaining claims.  
It is unclear to the Board why the Appeals Management Center 
(AMC) included the previously decided claim for a fracture of 
the right index finger in the August 2007 supplemental 
statement of the case.  Regardless of this action, this issue 
was decided by the Board in September 2006, and is not at 
issue in this decision.


FINDINGS OF FACT

1.  The veteran did not suffer from HTN prior to his entry 
into service in August 1973; the presumption of soundness 
attaches for this period of active duty service (ending in 
December 1977).


2.  HTN was not manifested to a compensable degree within the 
first post-service year (1978) of the veteran's first period 
of active duty service.

3.  The competent medical evidence establishes that the 
veteran was diagnosed with HTN in 1988, over 10 years after 
his discharge from his first period of active duty service 
and before his second period of active duty service in 1991.

4.  The veteran entered his second period of active duty 
(January 1991 through October 1991) with pre-existing HTN.

5.  The pre-existing HTN did not undergo an increase in 
disability or chronic aggravation during service.

6.  There is no persuasive medical evidence of an etiological 
relationship between HTN and either period of active duty 
service.

7.  The preponderance of the evidence is against a finding 
that headaches are the result of a disease or injury in 
service or due to an undiagnosed illness.

8.  The veteran is not service connected for HTN; there is no 
basis for a secondary service connection claim.


CONCLUSIONS OF LAW

1.  HTN was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1153, 5100, 5102, 
5103, 5103A, 5107 (West 2002 ); 38 C.F.R. §§ 3.303, 3.304, 
3.306, 3.307, 3.309 (2007); see also Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004).

2.  Headaches, to include as due to an undiagnosed illness 
and/or secondary to HTN, were not incurred in or aggravated 
by active duty service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
1153, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.310, 3.317 (2007); see also Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence, which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

Prior to the initial adjudication of the veteran's claims and 
thereafter, letters dated in December 2001, October 2002 and 
September 2006 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2007); Quartuccio, at 187.  The veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims.  The aforementioned 
letters told him to provide any relevant evidence in his 
possession.  See Pelegrini II, at 120-21.  Since the Board 
has concluded that the preponderance of the evidence is 
against the claims for service connection, any questions as 
to the appropriate disability ratings or effective dates to 
be assigned are rendered moot, and no further notice is 
needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  The Board notes that in February 
2007, the veteran was informed that the AMC received 
notification from the Louisville VA Medical Center that no 
records existed prior to 1986.

The veteran was afforded a VA medical examination in February 
2003 to obtain opinions as to whether his HTN was incurred in 
or aggravated by service and whether the veteran's headaches 
were incurred in service, due to an undiagnosed illness or 
secondary to the veteran's HTN.  Further examination or 
opinion is not needed on the claims because, at a minimum, 
there is no persuasive and competent evidence that the 
claimed conditions may be associated with the veteran's 
military service.  This is discussed in more detail below.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claims

In general, service connection may be established for 
disability or injury incurred in or aggravated during active 
military, naval, or air service.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).  Where a veteran 
served continuously for 90 days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
hypertension becomes manifest to a degree of 10 percent or 
more within 1 year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2007); see also Savage v. Gober, 10 Vet. App. 488 
(1997).  Finally, service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2007).

Service connection requires (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

A.  Hypertension

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  See 38 C.F.R. 
§ 3.304(b) (2007).  A veteran who served during a period of 
war, as the veteran here, is presumed to be in sound 
condition when he entered into military service except for 
conditions noted on entrance medical examination.  See 38 
U.S.C. § 1111 (West 2002).  Where there is "clear and 
unmistakable" evidence that the injury or disease claimed 
pre-existed service and was not aggravated during service, 
the presumption of soundness does not attach.  Id.

The law further provides that the burden to rebut the 
presumption and show no aggravation of a pre-existing disease 
or disorder during service is an onerous one that lies with 
the government.  See, e.g., Cotant v. Principi, 17 Vet. App. 
117, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  Importantly, VA Office of the General Counsel 
determined that VA must show by clear and unmistakable 
evidence that there is a pre-existing disease or disorder and 
that it was not aggravated during service.  See VAOPGCPREC 3-
03 (July 16, 2003).  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  Id.  The Board must follow the 
precedent opinions of the General Counsel.  See 38 U.S.C.A. § 
7104(c) (West 2002).

As noted in a recent decision of the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004):

When no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness 
by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not 
aggravated by service.  The government may show a 
lack of aggravation by establishing that there was 
no increase in disability during service or that 
any "increase in disability [was] due to the 
natural progress of the" preexisting condition.  
See 38 U.S.C. § 1153 (West 2002).  If this burden 
is met, then the veteran is not entitled to 
service-connected benefits.  However, if the 
government fails to rebut the presumption of 
soundness under § 1111, the veteran's claim is one 
for service connection.  This means that no 
deduction for the degree of disability existing at 
the time of entrance will be made if a rating is 
awarded.  See 38 C.F.R. § 3.322 (2007).

Under Wagner and VAOPGCPREC 3-03, VA has the burden to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability pre-existed service 
and was not aggravated by service.

Under 38 C.F.R. § 3.304, the standard for clear and 
unmistakable evidence is that the determination of inception 
"should be based on thorough analysis of the evidentiary 
showing and careful correlation of all material facts, with 
due regard to accepted medical principles pertaining to the 
history, manifestations, clinical course, and character of 
the particular...disease...."

Hypertension means persistently high arterial blood pressure, 
and by some authorities the threshold for high blood pressure 
is a reading of 140/90.  See Dorland's Illustrated Medical 
Dictionary at 889 (30th ed. 2003).  For VA purposes, 
hypertension means that the diastolic pressure is 
predominantly 90 or greater, and isolated systolic 
hypertension means that the systolic pressure is 
predominantly 160 or greater with a diastolic pressure of 
less than 90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2007).

Review of the veteran's service medical records for his first 
period of service does not indicate that the veteran suffered 
from HTN prior to his entry into service or upon discharge.  
See Standard Form (SF) 88 & 93, entrance examinations, 
February 2, 1973; SF 88; vehicle operator examination, March 
2, 1977; and SF 88, separation examination, November 21, 
1977.  The presumption of soundness attaches for this period 
of service.  See 38 C.F.R. § 3.304(b) (2007).  There is no 
evidence to support a finding that the veteran's HTN was 
compensable to a 10 percent degree within the first post-
service year.  Therefore, service connection on a direct or 
presumptive basis is not warranted for the veteran's first 
period of service.

The veteran had unverified service in the Army National Guard 
from November 1985 to November 1991.  The veteran's 
enlistment examination for the Army National Guard noted the 
veteran's blood pressure to be 130/84.  See SF 88, Army 
National Guard enlistment examination, September 25, 1985.  
The veteran himself indicated that he was in good health and 
was not taking any medication.  See SF 93, Army National 
Guard enlistment examination, September 25, 1985.  A periodic 
examination in November 1989, noted the veteran's blood 
pressure to be 122/92.  The veteran was noted to have HTN and 
was on medication for this condition.  See SF 88, periodic 
examination, November 5, 1989.  The examination provided to 
the veteran prior to his second period of active duty 
service, dated in January 1991, continued his diagnosis of 
HTN.  See SF 93, prior to overseas readiness (POR) 
examination, January 1, 1991.  The veteran was provided a 
final examination in April 1991 for release from active duty 
(REFRAD).  His blood pressure was noted as 138/80 and his 
diagnosis of HTN was continued.  See SF 88, REFRAD 
examination, April 22, 1991.  The veteran claimed that he had 
suffered from HTN for the previous 12 years.  See SF 93, 
REFRAD examination, April 22, 1991.  The Board notes that the 
evidence does not support the veteran's contention, as he was 
first noted as hypertensive in 1989.  

The veteran's second period of active duty service was from 
January 7, 1991 to October 1, 1991.  The Board finds that the 
presumption of soundness does not attach as the veteran's HTN 
was noted at service entrance.  See SF 93, POR examination, 
January 1, 1991.

The Board concludes that the veteran's pre-existing HTN did 
not increase in severity during the veteran's second period 
of active duty service.  From the POR examination in January 
1991 to the first private treatment record in 1993, the 
veteran's HTN has been consistent.  

The only evidence of record in support of the veteran's claim 
is his own lay statements.  The Board acknowledges that the 
veteran is competent to give evidence about what he 
experienced; for example, he is competent to discuss that he 
received treatment for HTN during his second period of active 
duty service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  He is not, however, competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).  Accordingly, the Board cannot accept his 
statements that his HTN was permanently aggravated by 
service.

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  In the present case, only one medical 
opinion is of record.  The February 2003 VA examination 
report noted that the veteran's claims file was reviewed in 
conjunction with the examination.  One of the factors for 
assessing the probative value of a medical opinion is the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-49 (2000).  The examiner noted that the veteran 
developed HTN in the 1980s, when he was in the Army National 
Guard.  He was noted as being on various medications over the 
years for HTN and the veteran contends that his blood 
pressure is still mildly elevated even with treatment with 
current medication.  A family history of HTN was also noted 
in the veteran's father.  See VA examination report, February 
12, 2003.

The examiner commented that the veteran's HTN was well 
documented, dating back to the late 1980s, and has been 
consistently treated to the present.  The examiner diagnosed 
the veteran with essential hypertension, beginning in 1988.  
Overall, the examiner concluded that while HTN would have 
manifested itself during active duty service, it is not 
related to or worsened by Persian Gulf War service.  Some 
non-compliance with medications for HTN was also noted.  Id.

Initially, the Board notes a factual flaw in the examiner's 
conclusion.  The veteran was part of the Army National Guard 
from approximately 1985 through 1991.  He did not begin his 
second tour of active duty until January 1991.  Thus, he was 
not diagnosed with HTN while on active duty.  As noted, the 
September 2003 VA opinion is the only medical evidence of 
record.  The examiner clearly stated that HTN was not 
worsened by Persian Gulf War service.  See VA examination 
report, February 12, 2003.  Thus, the Board finds that the 
evidence shows that the veteran's HTN pre-existed service and 
was not aggravated by service.  As the Board has found that 
the veteran's disability was not incurred in or aggravated by 
service, the claim for service connection for HTN must be 
denied.  See 38 C.F.R. § 3.303 (2007).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for HTN.  See Gilbert, 1 Vet. App. at 53.


B.  Headaches

The veteran alleges that his current headaches are either (1) 
the result of an undiagnosed illness or (2) secondary to 
hypertension.  After a through review of the evidence, the 
Board finds that the evidence of record does not support the 
veteran's claim on any theory of entitlement.

The Board notes that the veteran has been diagnosed with 
headaches, thus satisfying element (1) under Hickson, supra.

The Board will first address the question of whether the 
veteran's headaches are due to an undiagnosed illness.  
Service connection may be established for a chronic 
disability resulting from an undiagnosed illness, which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2011.  See 38 U.S.C.A. § 1117 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.317 (2007).  

On December 27, 2001, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001" 
(VEBEA), Pub. Law 107-103, 115 Stat. 976 (December 27, 2001).  
Section 202(a) of the Act amended 38 U.S.C.A. 1117 to expand 
the definition of "qualifying chronic disability" (for 
service connection) to include not only a disability 
resulting from an undiagnosed illness as stated in prior law, 
but also any diagnosed illness that the Secretary determines 
in regulations warrants a presumption of service connection 
under 38 U.S.C.A. 1117(d).  Section 202(a) also expanded 
compensation availability for Persian Gulf veterans to 
include "medically unexplained chronic multi-symptom 
illness," such as fibromyalgia, chronic fatigue syndrome, and 
irritable bowel syndrome that is defined by a cluster of 
signs or symptoms.

38 C.F.R. § 3.317 was amended in 2003 to incorporate these 
changes, and that amendment was made retroactively effective 
March 1, 2002.  See 68 Fed. Reg. 34539-543 (June 10, 2003).  
New 38 C.F.R. § 3.317(a)(2)(ii) was added defining the term 
"medically unexplained chronic multi-symptom illness" to mean 
"a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities."  It was further 
stated that "Chronic multi-symptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained."  As yet, VA has not 
identified any illness other than the three identified in 
section 202(a) as a "medically unexplained chronic multi-
symptom illness;" therefore, new 38 C.F.R. § 
3.317(a)(2)(i)(B)(1) through (3) only lists chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome as 
currently meeting this definition.  See 68 Fed. Reg. 34539-
543 (June 10, 2003).  It was provided, however, in new 38 
C.F.R. § 3.317(a)(2)(i)(B)(4) that the list may be expanded 
in the future when the Secretary determines that other 
illnesses meet the criteria for a "medically unexplained 
chronic multi-symptom illness."

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): an undiagnosed illness; a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines.  See 38 
U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a)(1)(i) 
(2007).  Objective indications of a chronic disability 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for six months 
or more and disabilities that exhibit intermittent episodes 
of improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  See 38 C.F.R. § 
3.317(a)(2-5) (2007).

Signs or symptoms which may be manifestations of an 
undiagnosed illness or medically unexplained chronic multi-
symptom illness include, but are not limited to, fatigue, 
unexplained rashes or other dermatological signs or symptoms, 
headaches, muscle pain, joint pain, neurological signs and 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  See C.F.R. § 3.317(b), as amended by 68 
Fed. Reg. 34539-543 (June 10, 2003).  The Secretary of 
Veterans Affairs, under the relevant statutory authorities, 
has determined that there is no basis for establishing a 
presumption of service connection for any illness suffered by 
Gulf War veterans based on exposure to depleted uranium, 
sarin, pyridostigmine bromide, and certain vaccines.  See 66 
Fed. Reg. 35,702-10 (July 6, 2001), and 66 Fed. Reg. 58,784-
85 (Nov. 23, 2001).

At the outset, the Board notes that the veteran has 
complained of headaches since his first period of active duty 
service.  His headaches did not manifest during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  See 38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. § 3.317 (2007).  Indeed, the veteran participated 
in the Persian Gulf War examination in April 2001, and did 
not report any complaints of or treatment for headaches.  It 
is clear that the veteran's headaches began much earlier than 
the Persian Gulf War and they did not manifest to a degree of 
10 percent or more thereafter.  Id.  Additionally, headaches 
are not listed as one of the presumptive conditions under 
38 C.F.R. §§ 3.317 (a)(2)(i)(B)(1) through (3).  

In fact, while the February 2003 VA examination report 
diagnosed the veteran with headaches, ultimately, the 
examiner concluded that it was very likely that the veteran's 
headaches were secondary to his uncontrolled HTN, and not due 
to Persian Gulf War service.  See VA examination report, 
February 12, 2003.  Having determined the diagnosis and 
etiology of the veteran's claimed disability, the Board has 
determined that the veteran is not eligible for compensation 
under 38 U.S.C.A. § 1117 (West 2002) and 38 C.F.R. § 3.317 
(2007).  

Secondly, the Board will address the veteran's alternate 
theory that his headaches are secondary to hypertension.  
Service connection may be established on a secondary basis 
for disability that is proximately due to, or the result of, 
a service-connected disease or injury.  See 38 C.F.R. § 
3.310(a) (2007).  The Court has construed this provision as 
entailing "any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition."  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  Establishing service connection on a secondary 
basis essentially requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.

While the veteran does have a current diagnosis of headaches, 
he has been denied service connection for hypertension.  
Thus, his secondary service connection claim fails under the 
second prong of Allen, supra.

Finally, in Combee v. Brown, the Federal Circuit held that 
when a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir.1994).  The 
Board has therefore given consideration to whether service 
connection may be granted for the veteran's claimed disorder 
regardless of his secondary service connection claim or his 
Persian Gulf service.

While the veteran's service medical records do indicate that 
the veteran complained of tension headaches during his time 
in service, the February 2003 VA examination did not 
attribute these headaches directly to service, but rather to 
the veteran's uncontrolled hypertension.  See VA examination 
report, February 12, 2003.  Thus, there is no basis for a 
grant of service connection on a direct basis.  See Hickson, 
supra.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claim that his current 
headaches are due to an undiagnosed illness, secondary to 
hypertension or directly related to service.  There is not an 
approximate balance of evidence.  

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for headaches, to include 
as secondary to hypertension and/or undiagnosed illness, is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


